Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
	Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s independent claim 1 recites a particular combination of elements, which is neither taught nor suggested by the prior art.  Marchisio, Xie, the other cited references, and a thorough search in the art disclose various aspects and features of applicant's claimed invention.  However, Marchisio, Xie, the other cited references, a thorough search in the art do not disclose or suggest using the image information acquisition device to periodically acquire a time-series image of the RE solution to be monitored; extracting a time-series feature of the time-series image by using a principal component analysis (PCA) method in the mixed color space according to the weight of the HSI color space and the weight of the YUV color space, to obtain a time-series feature value of the time-series image; determining whether the time-series feature value of the time-series image is in the expected interval of the mixed color space, to obtain a determination result; calculating a histogram intersection distance between the time-series image and the sample image in the sample data set in a hue, saturation and value (HSV) color space, determining the content of the REE component corresponding to the time-series image according to a component content corresponding to a sample image with a larger histogram intersection distance, returning to the step of "using the image information acquisition device to periodically acquire a time-series image of the RE solution to be monitored", and waiting for the acquisition of a time-series image at a next sampling time point, if the determination result indicates no; and returning to the step of "using the image information acquisition device to periodically acquire a time-series image of the RE solution to be monitored", and waiting for the acquisition of a time-series image at a next sampling time point, if the determination result indicates yes in combination with the other claim elements.  Moreover, one of ordinary skill in the art would not have been motivated to arrive at applicant's claimed invention unless one was using applicant's claims and specification as a roadmap, thus using impermissible hindsight.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
	Commissioner for Patents
	P.O. Box 1450 
	Alexandria, VA 22313-1450
	
	Hand-delivered responses should be brought to 
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Brandt whose telephone number is (571) 270-1098.  The examiner can normally be reached on 7:30a.m. to 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER M BRANDT/
Primary Examiner, Art Unit 2645
February 12, 2022